Title: From Benjamin Franklin to Ferdinand Grand, 11 April 1781
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, April 11. 1781.
Mr. Jay having acquainted me that he has hitherto been able to obtain as a Supply from the Court of Spain no more than the Promise of 150,000 Dollars, and that the Drafts upon him by Order of Congress which he has accepted amount to a Sum that will require 142,220 Dollars more, and that if he does not obtain a farther Grant it will be impossible for him to discharge his Engagements; I do hereby request that you would authorise your Correspondent the Marquis d’Yranda at Madrid to draw on you for such Sums as he may from time to time furnish to Mr. Jay for the Payment of his said Acceptances, in Case of his not being able to obtain the Sum from the Court of Spain, to the Amount of 142,220 Dollars; and I will take care to supply you with the Money necessary to pay such Drafts of your Correspondent, out of the Sums lately granted to the United States by the Bounty of his Majesty.
M. Grand.
